Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. Please review updated rejection below addressing arguments related to newly amended claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Latta et al (US 2014/0128161 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Latta in view of Ozer, John. “Streaming 101: The Basics – Codecs, Bandwidth, Data Rate and Resolution”. February 5, 2009. < https://streaminglearningcenter.com/articles/streaming-101-the-basics-codecs-bandwidth-data-rate-and-resolution.html>.
1. Latta discloses a head mounted display (Fig. 7 & 8) comprising: 
an external camera (712: Fig. 7) configured to capture images of a real-world environment in front of the head mounted display [0045]; and 
a communications circuit (800: Fig. 8) coupled to the external camera (712: Fig. 7), wherein the communications circuit is located within the head mounted display to receive the images from the external camera and encode the images  to output a plurality of encoded images (i.e. a see-through display device may detect aspects of the physical environment via one or more sensors of the see-through display device and send the detected aspects to the server and/or other computing devices participating in a multiplayer gaming session, wherein one of the sensor is an external camera (712: Fig. 7) in front of the head mounted display and the images from the camera are to be encoded before being sent to the server), [0026], [0045], [0061],
wherein the communications circuit is configured to send the plurality of encoded images via the Internet to a cloud system without using a computer between the head mounted display and the Internet [0026], wherein the communications circuit is configured to receive packets of compressed interactive media frames via the Internet without using the computer, wherein the compressed interactive media frames are generated by the cloud system based on the plurality of encoded images (i.e. the head mounted display communicates with the game server directly through network 116 without using a computer between the head mounted display and the Internet, wherein head mounted display can receive compressed interactive media frames from the server to display on the head mounted display), (Fig. 1), [0015],[0017]-[0022], [0046], [0061].
Alternatively, if not inherent, then it is implicit that Latta’s HMD comprises an encoder and decoder for encoding and decoding a compressed streaming video transmitted between the gaming server and HMD as evidenced by Ozer. Ozer discusses the basics and fundamental of streaming a video to devices. The video, to be stream, is compressed using well known codecs (i.e. H.264, VP6, Windows Media or Sorenson Spark) via an encoder before transmittal to a device.  A decoder at the receiving device decodes the compressed file for viewing. Therefore, one of ordinary skilled in the art would recognize the invention of Latta would implicitly comprise an encoder/decoder situated within the HMD and coupled to the network communications circuit, wherein the encoder/decoder is configured to encode/decode the compressed interactive media frames to produce a plurality of interactive media frames.
2. Latta discloses the head mounted display of claim 1, wherein the plurality of encoded images include information regarding movement of the head mounted display within the real-world environment [0015], [0060].
3. Latta discloses the head mounted display of claim 1, wherein the plurality of encoded images are a plurality of compressed images, wherein the plurality of compressed images are decompressed by the cloud system as discussed above regarding the encoder/decoder.
4. Latta discloses the head mounted display of claim 1, wherein the computer is a game console or a mobile phone or a table, wherein the computer is configured to execute an interactive game program to generate one or more image frames for display on a display device (Fig. 1).
5. Latta discloses the head mounted display of claim 1, further comprising a display device, wherein the compressed interactive media frames include I frames and P frames, wherein the head mounted display includes a decoder, wherein the decoder is configured to decompress the I frames and P frames to output a plurality of decoded image frames for display on the display device [0015]-[0022], as discussed above regarding the encoder/decoder.
6. Latta discloses the head mounted display of claim 1, wherein the cloud system is configured to decompress the plurality of encoded images to output the images of the real-world environment, wherein the cloud system is configured to determine a plurality of game states based on the images of the real-world environment, wherein the cloud system is configured to generate additional images based on the plurality of game states, wherein the cloud system is configured to compress the additional images to generate the compressed interactive media frames  [0015]-[0022], as discussed above regarding the encoder/decoder.
7. Latta discloses the head mounted display of claim 1, wherein the external camera is a digital camera, wherein the communications circuit is a wireless access circuit that is configured to facilitate the head mounted display to communicate with the Internet without using the computer (Fig. 1 & 7).
8. Latta discloses the head mounted display of claim 1, further comprising: an internal camera (714: Fig. 7) configured to face eyes of a user wearing the head mounted display, wherein the internal camera is configured to capture movement of the eyes of the user to generate a set of images, wherein the communications circuit is configured to encode the set of images to output a set of encoded images, wherein the communications circuit is configured to send the set of encoded images via the Internet to the cloud system without using the computer [0045].
9. Latta discloses the head mounted display of claim 8, wherein the set of encoded images and the plurality of encoded images are decompressed by the cloud system to output a group of images, wherein the group of images are used by the cloud system to generate a plurality of media frames, wherein the plurality of media frames are encoded by the cloud system to generate the compressed interactive media frames as discussed above regarding the encoder/decoder.
21. Latta and Ozer disclose the head mounted display of claim 1, wherein the communications circuit is configured to be worn by a user and is configured to be used with a hand-held controller, wherein the hand-held controller is configured to be held by the user to generate input data, wherein the compressed interactive media frames are generated by the cloud system based on the input data [0026]-[0027], [0030], [0046], [0060].
22. Latta and Ozer disclose the head mounted display of claim 1, wherein the cloud system is configured to determine a position and motion of the head mounted display in the real-world environment based on the images, and generate the compressed interactive media frames based on the position and motion [0026]-[0027], [0030], [0046], [0060].
23. Latta and Ozer disclose the head mounted display of claim 1, wherein the communications circuit is implicitly configured to send the plurality of encoded images to a router coupled to the Internet, (116 & 108: Fig. 1) [0061].


10-18. Latta and Ozer disclose a system comprising: a plurality of servers; and a head mounted display coupled to the plurality of servers via a computer network without using a computer between the head mounted display and the computer network, the head mounted display including: an external camera configured to capture images of a real-world environment in front of the head mounted display; and a communications circuit coupled to the external camera, wherein the communications circuit is located within the head mounted display to receive the images from the external camera and encode the images to output a plurality of encoded images, wherein the communications circuit is configured to send the plurality of encoded images via the computer network to the plurality of servers without using the computer, wherein the plurality of servers are configured to generate a plurality of compressed interactive media frames based on the plurality of encoded images, wherein the plurality of servers are configured to send a plurality of packets including the plurality of compressed interactive media frames via the computer network to the head mounted display, wherein the communications circuit is configured to receive the plurality of packets of the plurality of compressed interactive media frames via the computer network without using the computer as similarly discussed above.

19-20. Latta and Ozer disclose a method comprising: capturing, by a camera of a head mounted display, images of a real-world environment in front of the head mounted display; receiving, by a communications circuit of the head mounted display, the images from the camera; encoding, by the communications circuit of the head mounted display, the images to output a plurality of encoded images; sending, from the head mounted display, the plurality of encoded images via the Internet to a cloud system without using a computer between the head mounted display and the Internet; and receiving, by the head mounted display, packets of compressed interactive media frames via the Internet from the cloud system without using the computer, wherein the compressed interactive media frames are generated by the cloud system based on the plurality of encoded images as similarly discussed above.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715